Title: To George Washington from the Democratic Society of Washington County, Pennsylvania, 24 March 1794
From: Democratic Society of Washington County, Pennsylvania
To: Washington, George


          
            To the President and Congress of the United States of America.
            Washington [Pa.] March 24th 1794.
          
          The Remonstrance of the Democratic Society of the County of Washington, in
            Pennsylvania, Respectfully sheweth
          
          That your Remonstrants are entitled by nature and by stipulation, to the undisturbed
            Navigation of the river Mississippi, and consider it a right inseperable from their
              prosperity. That in colonizing this distant and dangerous
            desart, they always contemplated the free enjoyment of this right, and considered it as
            an inseperable appendage to the Country they had sought out, had fought for, and
            acquired. That for a series of years during their early settlement, their petetions to
            government to secure this right, were answered by its alledged weakness, and your
            Remonstrants taught to expect, that the time was approaching fast, when both power and
            inclination would unite to establish it on the firmest grounds. In this anxious
            expectation they waited, and to the insolence of those who arrogated its exclusive
            exercise, they patiently submitted, till the government of America had so strengthened
            itself as to hold out an assurance of future protection to all its citizens, and of
            redress for all their wrongs.
          That protection has not been extended to us, we need only refer to our present
            situation, and that that situation has not been concealed from, or unknown to, Congress,
            we appeal to its Archives. We have, without ceasing, deplored to you our degraded
            situation, and burdened you with our humble petitions and requests. But alas! we still
            experience, that the strong nerved government of America, extends its arm of protection
            to all the branches of the Union, but to your Remonstrants. That it is competent to
            every end, but that single one, by which alone it can benefit us: the protection of our
            Territorial rights. It is competent to exact obedience, but not to make that return
            which can be the only just and natural exchange for it.
          Long have your Remonstrants been anxiously in quest of the obstacles that have stood in
            your way to the establishment of this our right; And as long has their pursuit been
            fruitless. Formal and tardy negociations have no doubt been often projected, and have as
            often miscarried. It is true, some negociations were once attempted, that were neither
              formal nor tardy, and gave an early
            shock to our encreasing population and to our peace of mind; but your Remonstrants are
            constrained to be of opinion, that the neglect or local policy of American councils, has
            never produced one single effort to procure this right. Could the Government of America
            be for Ten years seriously in pursuit of the establishment of a grand Territorial right,
            which was arrogantly suspended, and return to that quarter of the Union to whom it was all-important, but an equivocal answer? We
            think it high time that we should be thoroughly informed of the situation on which your
            negociations, if any, have left this right: for apathy itself has grown hopeless from
            long dissappointed expectation.
          Your Remonstrants yield not in patriotism to any of their fellow-citizens: but
            patriotism, like every other thing, has its bounds. We love those states from which we
            were all congregated, and no event (not even an attempt to barter away our best rights)
            shall alien our affections from the individual members who compose them: But attatchment
            to governments cease to be natural, when they cease to be mutual. To be subjected to all
            the burthens, and enjoy none of the benefits arising from government is what we will
            never submit to. Our situation compels us to speak plainly. If
            wrechedness and poverty await us, it is of no concern to us how they are produced. We
            are gratified in the prosperity of the Atlantic states, but would not speak the language
            of truth and sincerity, were we not to declare our unwillingness to make any sacrifices
            to it, when their importance and those sacrifices result from our distresses. If the
            interest of Eastern America requi⟨res⟩ that we should be kept in poverty, it is
            unreasonable from such poverty to exact contributions. The first, if we cannot emerge
            from, we must learn to bear; but the latter, we never can be taught to submit to.
          From the General Government of America, therefore, your Remonstrants now ask
            protection, in the free enjoyment of the navigation of the river Mississippi, which is
            withheld from them by the Spaniards. We demand it as a right which you have the power to
            invest us with, and which not to exert, is as great a breach of our rights, as to
            withhold. We declare, that nothing can retribute us for the suspension or loss of this
            inestimable right. We declare it to be a right which must be obtained; and do also
            declare, that if the General Government will not procure it for us, we shall hold
            ourselves not Answerable for any of the consequences that may result from our own
            procurement of it. The God of nature has given us both the right and means of acquiring
            and enjoying it: and to permit a sacrifice of it to any earthly consideration, would be
            a crime against ourselves and against our posterity.
          
            
              Teste.W.
                McCluneySecretary.
              By order of the
                SocietyJames MarshelPresident.
            
          
         